DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-31 are present for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.	Claims 1-4, 17 & 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipate by Wang et al (US 9,240,799).
	Claims 1-2 & 23, Wang et al (see Fig. 4) clearly shows a MTJ device comprising a channel layer 412 formed of anti-ferromagnetic material extending horizontally, a storage/recoding layer 410 (free layer) formed of ferromagnetic material on surface of channel 412, a non-magnetic layer (barrier) 408 on surface of recording layer 410, a reference layer 406 (free layer) formed of ferromagnetic material on surface of non-magnetic layer 408, a terminal pair (B & D) formed at either side of channel and electrically connected to channel for conducting a program current pulses (Idc) and a third terminal (electrode 404) formed on top of MTJ stack as claimed. See also Fig. 3A.
	Claims 3-4, col. 12 (lines 3-11) mentions that the current pulses can run in two opposite directions inside the channel due to different polarities (+ , -) applied at two terminal (B & D) to be bel able to store two different memory states (0, 1) as claimed.
	Claim 16, Fig. 3A shows at least one/third terminal (top electrode) is an output signal.

3.	Claims 1-4, 11-12, 16-17 & 21-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipate by Fukami et al (US 2018/0019388).
	Claims 1-2 & 23, Fukami et al (Fig. 9) clearly shows a MTJ device comprising a channel layer 11 formed of anti-ferromagnetic material extending horizontally, a storage/recoding layer 12 (free layer) formed of ferromagnetic material on surface of channel 11, a non-magnetic layer (barrier) 13 on surface of recording layer 12, a reference layer 14 (free layer) formed of ferromagnetic material on surface of non-magnetic layer 13, a terminal pair (T1 & T2) formed at either side of channel 11 and electrically connected to channel for conducting a program current pulses (& opposite) and a third terminal (electrode GND) formed on top of MTJ stack as claimed. See also Fig. 14C, 17 & 18 also.
	Claims 3-4 & 11-12, Fig. 3-5 & 11A shows the two-way current Iw could be running in opposite directions depending on whether the 1st current pulse (applied to 1st terminal) or that 2nd current (applied to 2nd terminal) as claimed so as to be able to store two different memory states (0, 1) as claimed. See Fig. 5A & 5C showing anti-parallel (AP) or parallel (P) magnetization states between reference layer 12 & recording layer 14 as recited. Also, any number of successive pulses can be programmed if desired later as well-known in this art.
	Claim 16, Fig. 3-5 shows at least one terminal (T1, T2 or GND electrode) could be an output terminal pair, and a current or voltage corresponding to the magnetizations of recording layer is output when such current/voltages applied at T2 & T3, etc.
	Claim 17, Fig. 7 shows the recording layer 11 is a multi-domain structure (with many magnetization arrows in opposite direction). See also Figs. 18-19.
	Claim 21, para [0044]  mentions recording/storage layer 12 could be a multi-layer film structure which could have comprised at least Co and Ni elements and/or laminated together as inherent design choices.
	Claim 22, Fig. 11A-11B shows the reference layer could be multi-layer or laminated structure with at least two ferromagnetic layers (14a & 14b) and a non-magnetic coupling layer (14c) in between. See also Fig. 12A & 14A.

    PNG
    media_image1.png
    449
    573
    media_image1.png
    Greyscale



4.	Claims 1-4 & 22-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipate by Shimomura et al (US 2017/0077177).
	Claims 1-2 & 23, Shimomura (Fig. 1) clearly shows a MTJ device comprising a channel layer 10 formed of anti-ferromagnetic material extending horizontally, a storage/recoding layer 22 (free layer) formed of ferromagnetic material on surface of channel 10, a non-magnetic layer (barrier) 24 on surface of recording layer 22, a reference layer 26 (free layer) formed of ferromagnetic material on surface of non-magnetic layer 24, a terminal pair (10a & 10b) formed at either side of channel 10 and electrically connected to channel for conducting a program current pulses (& opposite) and a third terminal (electrode 26a) formed on top of MTJ stack as claimed. 
	Claims 3-4, Fig. 7 shows two adjacent MTJ cells sharing same channel 10, and each cell could have its two-way current (1 write & 0 write) being running in opposite directions depending on whether the 1st current pulse (applied to 1st terminal) or that 2nd current (applied to 2nd terminal) as claimed so as to be able to store two different memory states (0, 1) as claimed. See Fig. 5A & 5C showing anti-parallel or parallel magnetization states between reference layer 12 & recording layer 14 as recited. Also, any number of successive pulses can be programmed if desired later as well-known in this art.
	Claim 22, Fig. 22A-22b & 24 shows other embodiments wherein the reference layer could be multi-layer or laminated structure with at least two ferromagnetic layers and a non-magnetic coupling layer in between. 

    PNG
    media_image2.png
    324
    421
    media_image2.png
    Greyscale

5.	Claims 1-2 & 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipate by Wang et al (US 2018/0166500).
	Claims 1-2 & 23, Wang et al (Fig. 2A) clearly shows a MTJ device comprising a channel layer 202 formed of anti-ferromagnetic material extending horizontally, a storage/recoding layer 22 (CoFeB) formed of ferromagnetic material on surface of channel 202, a non-magnetic layer (barrier) MgO on surface of recording layer, a reference layer CoFeB (free layer) formed of ferromagnetic material on surface of non-magnetic layer, a terminal pair (208 & 210) formed at either side of channel 202 and electrically connected to channel for conducting a program current pulses (& opposite) and a third terminal (electrode 212) formed on top of MTJ stack as claimed. 
	 
6.	Claims 1-2, 11-12, 16-17 & 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipate by Aradhya et al (US 2018/0033954).
	Claims 1-2 & 23, Aradhya (Fig. 2) clearly shows a MTJ device comprising a channel layer (or Spin-Hall effect contact layer) formed of anti-ferromagnetic material extending horizontally, a storage/recoding layer (free layer) formed of ferromagnetic material on surface of channel, a non-magnetic layer (barrier) on surface of recording layer, a reference layer (free layer) formed of ferromagnetic material on surface of non-magnetic layer, a terminal pair (Second & Third)) formed at either side of channel layer and electrically connected to channel for conducting a program current pulses (& opposite) and a third terminal (First electric terminal) formed on top of MTJ stack as claimed. 
	Claims 11-12, Fig. 5D-5E shows two anti-parallel (AP) or parallel (P) magnetization states between reference layer & recording layer when a plurality of input current pulses are applied to the terminal pair as recited. Also, any number of successive pulses can be programmed if desired later as well-known in this art. See Figs. 7A-7D
	Claim 16, Fig. 2 shows at least one terminal could be an output terminal pair, and a current or voltage corresponding to the magnetizations of recording layer is output & controlled by a control circuit to apply such current/voltages to the terminal pair.
	Claim 17, Fig. 5A & 8A-8C shows the recording layer is a multi-domain structure (with many magnetization arrows in opposite direction). 

    PNG
    media_image3.png
    491
    704
    media_image3.png
    Greyscale

7.	Other claims not mentioned above are tentatively objected as being dependent upon their rejected parent claims but they contain some allowable features not clearly suggested nor seen elsewhere at this time.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788. The examiner can normally be reached M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET Q NGUYEN/Primary Examiner, Art Unit 2827